Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154701 & (37)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  ROWAN CHILDS, Personal Representative of                                                                            Justices
  the Estate of CAROLYN CHILDS, deceased,
                Plaintiff-Appellee,
  v                                                                 SC: 154701
                                                                    COA: 329296
                                                                    Oakland CC: 2014-142914-NH
  PROVIDENCE HOSPITAL AND MEDICAL
  CENTERS, INC., ST. JOHN PROVIDENCE
  HEALTH SYSTEM, VINAY K. MALVIYA, M.D.,
  P.C., and VINAY MALVIYA, M.D.,
               Defendants-Appellants.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2016
         a1206
                                                                               Clerk